DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: para. [0049] and [0078] of applicant’s specification recite “visual que,” where the appropriate spelling is “visual cue.”   
Appropriate correction is required.

Claim Objections
Claims 3 and 7-16 are objected to because of the following informalities:  
Claims 3 and 9 recite “visual que,” where the appropriate spelling is “visual cue.” Appropriate correction is required. 
Claim 7 appears to be a wholly independent claim, given that it essentially repeats claim 1. It’s suggested that applicant reformat the claim to recite: “A method for automatically scaling product activation
Claims 8 and 10-16 are objected to based on their dependency. Accordingly, claims 3 and 7-16 are objected to because of informalities. Appropriate correction is required. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the system is configured to: generate a database of product activation links associated with one or more products of at least one seller, wherein each of the product activation links comprises information related to a product and a microsite of a seller who is selling that product; generate a request with a product activation link associated with a first product, wherein the request comprises an interest element in respect of the first product; provide the request and the product activation link to a plurality of users to submit a response, wherein the response comprises a first input for activation of the interest element in respect of the first product; receive and process the response from each of the plurality of users to direct each of the plurality of users to a microsite of a seller; receive and process a second input from each of the plurality of users to generate a plurality of submissions for the first product, wherein the second input includes a testimonial content in the form of a text, a picture, a video content or an audio content; attach information related to the first product with each of the plurality of submissions generated by the plurality of users for the first product; amend each of the plurality of submissions using a machine vision inspection algorithm executed upon the data processing arrangement; provide each of the plurality of amended submissions to other users who purchased the same first product for rating; rank each of the plurality of amended submissions, by implementing a crowd curation algorithm executed upon the data processing arrangement, based on the ratings provided by the other users; shortlist one or more amended submissions from the plurality of amended submissions based on their ranking; and publish the shortlisted amended submissions with respect to the first product on the microsite of the seller. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, applicant recites “the system includes a data processing arrangement including a database that is coupled via a data communication network to one or more users, wherein the system is configured to:”; however, given that this is a system, it’s unclear as to which component is performing the steps that follow. Appropriate correction is required. 
In claim 1, applicant recites “generate a database of product activation links associated with one or more products of at least one seller”; however, it’s unclear if this is the same database recited in the preamble or a separate database. Because of this ambiguity, the claim is indefinite. Appropriate correction is required.
In claims 6 and 15, applicant recites “the purchase information to capture sales insight (e.g. predicting which colours or which styles are more popular)”; however, it’s unclear if the language that follows after e.g. is required by the claim or merely exemplary. For the purposes of examining, examiner assumed it’s not required by the claim. Appropriate correction is required. 
Claims 2-5, 7-14, and 16 are rejected based on their dependency on claim 1. Accordingly, claims 1-16 are rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claims 1 is directed to a system; claim 7 is directed to method; claim 16 is directed to a computer program product. Thus, independent claims 1, 7, and 16 are directed to a statutory category of invention.  
However, independent claims 1, 7, and 16 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application.
The abstract idea of independent claims 1, 7, and 16: 
generating a database associated with one or more products of at least one seller;
generating a request associated with a first product, wherein the request comprises an interest element in respect of the first product;  10
providing the request to a plurality of users to submit a response; 
receiving and processing the response from each of the plurality of users;  15
receiving and processing a second input from each of the plurality of users to generate a plurality of submissions for the first product, wherein the second input includes a testimonial content in the form of a text, a picture; 
attaching information related to the first product with each of the plurality of submissions generated by the plurality of users for the first product;  - 30 – 
amending each of the plurality of submissions; 
providing each of the plurality of amended submissions to other users who purchased the same first product for rating;  5
ranking each of the plurality of amended submissions, by implementing a crowd curation algorithm, based on the ratings provided by the other users (examiner notes that “crowd curation algorithm,” as defined by applicant at para. [0045] of the specification, merely refers to surveying participants and selecting when they meet specific criteria; in light of this, examiner contends that the “algorithm” is one that’s part of the abstract idea);  
shortlisting one or more amended submissions from the plurality of amended submissions based on their ranking; and 
presenting the shortlisted amended submissions with respect to the first product.

Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting generic computing components, nothing in the claim element precludes the steps from practically being performed in the mind. In this case, an individual could mentally or manually complete the steps required to activate a product in the market, i.e. increase product awareness {para. [0034] of applicant’s specification}, the steps including: generating a database associated with one or more products of at least one seller; generating a request (e.g. a feedback form) associated with a first product, wherein the request comprises an interest element in respect of the first product (e.g. a checkbox); providing the request to a plurality of users to submit a response; receiving and processing the response from each of the plurality of users; receiving and processing a second input from each of the plurality of users to generate a plurality of submissions for the first product, wherein the second input includes testimonial content in the form of a text, a picture; attaching (i.e. insert in a table) information related to the first product with each of the plurality of submissions generated by the plurality of users for the first product; amending each of the plurality of submissions; providing each of the plurality of amended submissions to other users who purchased the same first product for rating; ranking each of the plurality of amended submissions, by implementing a crowd curation algorithm (i.e. selecting participants), based on the ratings provided by the other users; shortlisting one or more amended submissions from the plurality of amended submissions based on their ranking; presenting the shortlisted amended submissions with respect to the first product. (Examiner notes that “crowd curation algorithm,” as defined by applicant at para. [0045] of the specification, merely refers to surveying participants and selecting when they meet specific criteria; in light of this, examiner contends that the “algorithm” is one that’s part of the abstract idea).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. marketing activity aimed at product activation, i.e. increasing customer engagement. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
The remaining additional elements all relate to computing elements (“data processing arrangement”; “data communication network”; “product activation links”; “microsite of a seller”; “first input for activation of the interest element”; “a video content or an audio content”; “a machine vision inspection algorithm”; “display”; “computer program product”; “non-transitory computer-readable storage medium”; “computerized device”; “processing hardware”). These computing elements are recited at a high-level of generality, i.e. as generic computing element performing generic computer functions such that it amounts to no more than mere instructions to apply the exception using generic computer components. Applicant’s specification as filed demonstrates generic computing elements, as seen, for example:
In para. [0040]: “data processing arrangement” comprising generic software and/or hardware modules; “data communication network” comprising a wired or wireless network, i.e. generic network components; “product activation links” comprising information related to a product and a microsite of a seller, i.e. generic hyperlink; “microsite of a seller” comprising WHATSAPP®, FACEBOOK®, TWITTER@, PINTEREST®, a webpage or any social media account on the world wide web, i.e. generic webpage; 
In para. [0041]: “first input for activation of the interest element” comprising a generic button click;  
In para [0046]: “video content or an audio content,” where there’s no indication that elements are anything but generic software;
In para. [0044]: “machine vision inspection algorithm,” which applicant describes as an algorithm that “refers a technology and a method used to extract information from an image (e.g. the photo and/or the visual testimonial content on the first product from the first user),” i.e. a generic and/or off-the-shelf solution; ““non-transitory computer-readable storage medium,” “computerized device,” “processing hardware,” which all relate to the personal computer and/or electronic notebook used to implement the abstract idea.
In para. [0073]: “display” comprises a generic graphical user interface 1100.
Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a), especially reference to Credit Acceptance Corp. v. Westlake Services); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims in the instant application do not constitute significantly more because the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer (see MPEP 2106.05(f)). Specifically, the computing system encompasses general purpose hardware and software modules. Applicant’s specification as filed demonstrates generic computing elements, as seen, for example, in para. [0040], [0041], [0044], [0046], and [0073]. Examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: Alice Corp. Pty. Ltd. V. CLS Bank Int’l, which describes a mathematical algorithm being applied on a general purpose computer (considered in context of “machine vision inspection algorithm”) and Ultramercial, Inc. v. Hulu, which describes a method of using advertising as an exchange or currency being applied or implemented on the Internet (considered in context of marketing activity conducted on the Internet). 
Further, examiner notes that the “machine vision inspection algorithm,” by applicant’s own acknowledgement at para. [0044], describes a known method used to extract information from an image. Thus, examiner asserts that this element is well-understood, routine, conventional activity previously known to the industry. MPEP 2106(d) states: in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art."). 
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. See MPEP 2106.05.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination: 
Claims 2-3 and 8-9 are not directed to any additional abstract ideas but are directed to describing the nature and/or content of the information, which simply narrows the abstract idea and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships. 
Claims 4-6 are not directed to any additional abstract ideas but are directed to further narrowing the abstract idea with additional steps (claim 4: “obtains”; claim 5: “generates”; claim 6: “analyzes”), and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships. 
Claims 10-15 are not directed to any additional abstract ideas but are directed to further narrowing the abstract idea with additional steps (claim 10: “obtaining”; claim 11: “configuring”; claim 12: “configuring”; claim 13: “configuring… receiving and processing”; claim 14: “generating”; claim 15: “analyzing”), and therefore would still fall into the same groupings of 1) Mental Processes – Concepts Performed in the Human Mind; 2) Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships. 
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
In sum, claims 1-16 are rejected under 35 USC 101 as being directed to non-statutory subject matter.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkerhoff (US 6963848) in view of Harrington (US 5895454), Avedissian et al. (US 20140165086), and Yehezkel Rohekar et al. (US 20170124400).

Claims 1, 7, and 16
Regarding claims 1, 7, and 16, Brinkerhoff discloses: a system and method {system depicted in Fig. 5; method, system described in col. 8, line 65 to col. 9, line 10}, wherein the system includes a data processing arrangement including a database that is coupled via a data communication network to one or more users {system in Fig. 5 depicts a data processing arrangement embodied by Web site 550 and backend devices that includes databases 578, 580, which are coupled via a data communication network to one or more users, as shown in connection via Internet to customer computers 552, 554; col. 8, line 65 to col. 9, line 10; col. 9, lines 50 to 55}; a computer program product comprising a non-transitory computer-readable storage medium having computer-readable instructions stored thereon {computer program product comprising non-transitory computer-readable storage medium defined by software modules on computers 552, 554 and/or Web site 550 with associated devices; Fig. 5; computer-readable instructions stored thereon and executed to obtain customer reviews; col. 8, line 65 to col. 9, line 10; col. 9, line 20 to col. 9, line 30}, the computer-readable instructions being executable by a computerized device comprising processing hardware to execute the method {computer-readable instructions being executable by computers 552, 554, i.e. computerized device comprising hardware} comprising:
generate a request with a product activation link associated with a first product {email in Fig. 1 defines a generated request, wherein the email request contains a review link, i.e. a product activation link associated with the product; col. 6, line 65 to col. 7, line 12};
provide the request and the product activation link to a plurality of users to submit a response {email request in Fig. 1, along with review link, i.e. product activation link, are provided to users who submit a response by selecting review link, as seen in subsequent navigation to form depicted in Fig. 2; col. 7, lines 28 to 31}; 
receive and process the response from each of the plurality of users to direct each of the plurality of users to a microsite of a seller {response, i.e. customer selecting a review link, received by system and processed so that customer is directed to the merchant Web site to enter a review; col. 2, lines 20 to 35; examiner notes that microsite of a seller is interpreted in light of applicant’s specification, which states in para. [0040]: “the microsite of the seller can be a WHATSAPP®, FACEBOOK®, TWITTER@, PINTEREST®, a webpage or any social media account on the world wide web”};
receive and process a second input from each of the plurality of users to generate a plurality of submissions for the first product, wherein the second input includes a testimonial content in the form of a text, a picture, a video content or an audio content {as seen in Fig. 2, system receives and processes written or second input from users, the second input including text and defining testimonial content, the completed reviews defining submissions; col. 7, lines 28 to 47; note that plurality of users and submissions understood from col. 6, lines 45 to 50; col. 9, lines 40 to 45};
attach information related to the first product with each of the plurality of submissions generated by the plurality of users for the first product {attached information related to the first product provided by users, as seen by information contained in fields 204, 206, 208, 210, 212, and 214; col. 7, line 28 to line 47};
rank each of the plurality of submissions {review submissions may be ranked according to whether or not review is from purchaser; col. 8, lines 54 to 60}; 
shortlist one or more submissions from the plurality of submissions based on their ranking {shortlist, i.e. presenting an abbreviated list of submitted reviews based on rankings, described in col. 8, lines 63 to 65, which describes the user being presented with verified or higher-ranked purchasers first, prior to clicking a link to display additional reviews; col. 8, lines 63 to 65}; and
publish the shortlisted submissions with respect to the first product on the microsite of the seller {verified or higher-ranked purchasers displayed or published on web; col. 8, lines 63 to 65; examiner notes that microsite of the seller is interpreted in light of applicant’s specification, which states in para. [0040]: “the microsite of the seller can be a WHATSAPP®, FACEBOOK®, TWITTER@, PINTEREST®, a webpage or any social media account on the world wide web”}.
Brinkerhoff doesn’t explicitly disclose: [a system] that automatically scales product activation using machine vision; generate a database of product activation links associated with one or more products of at least one seller, wherein each of the product activation links comprises information related to a product and a microsite of a seller who is selling that product; wherein the request comprises an interest element in respect of the first product; wherein the response comprises a first input for activation of the interest element in respect of the first product; amend each of the plurality of submissions using a machine vision inspection algorithm executed upon the data processing arrangement; provide each of the plurality of amended submissions to other users who purchased the same first product for rating; implementing a crowd curation algorithm executed upon the data processing arrangement, based on the ratings provided by the other users.
However, Harrington teaches a similar system for vendor- and product-oriented websites that includes: generate a database of product activation links associated with one or more products of at least one seller, wherein each of the product activation links comprises information related to a product and a microsite of a seller who is selling that product {database 10 contains information relating to vendor products and website addresses, the information in aggregate representing product activation links, as defined by applicant; examiner notes that microsite of a seller who is selling that product is interpreted in light of applicant’s specification, which states in para. [0040]: “the microsite of the seller can be a WHATSAPP®, FACEBOOK®, TWITTER@, PINTEREST®, a webpage or any social media account on the world wide web”}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Brinkerhoff to include the feature of the database, as taught by Harrington, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one ordinarily skilled would be motivated to combine these old elements, since databases facilitate the storing and retrieving of information.
The combination of Brinkerhoff and Harrington doesn’t explicitly disclose: [a system] that automatically scales product activation using machine vision; wherein the request comprises an interest element in respect of the first product; wherein the response comprises a first input for activation of the interest element in respect of the first product; amend each of the plurality of submissions using a machine vision inspection algorithm executed upon the data processing arrangement; provide each of the plurality of amended submissions to other users who purchased the same first product for rating; implementing a crowd curation algorithm executed upon the data processing arrangement, based on the ratings provided by the other users.
However, Avedissian teaches a similar system for providing user-generated video reviews that includes: [a system] that automatically scales product activation {system scales engagement of product and viewers via social media; para. [0084]; examiner notes that product activation is interpreted in light of applicant’s specification, which states in para. [0034]: “[it] refers to making your product known to people/customers for increasing awareness and engagement through some kind of product experience“; accordingly, Avedissian meets the claim limitation, since a product experience is provided between product and viewers, resulting in increased engagement; para. [0084]}; wherein the request comprises an interest element in respect of the first product {users requested to select predefined poll responses indicating approval or disapproval, an interest element in respect of the first product; para. [0108]}; wherein the response comprises a first input for activation of the interest element in respect of the first product {response includes radio button next to predefined poll response, i.e. first input for activation of the interest element; Fig. 21; para. [0108]}; provide each of the plurality of submissions to other users who purchased the same first product for rating {video player may provide different reviewers reviewing the same and/or different items, i.e. providing the plurality of submissions to other users who purchased the same first product for rating; para. [0174]}; implementing a crowd curation algorithm executed upon the data processing arrangement, based on the ratings provided by the other users {given broadest reasonable interpretation and considering that crowd curation algorithm is a generic description that describes curating content, examiner asserts that sort controls 1516, which instruct to the system to sort the search results presented to the viewer by popularity or ratings provided by other users, defines the crowd curation algorithm, executed on computer 200, i.e. a data processing arrangement; para. [0086], [0122], [0146]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Brinkerhoff and Harrington to include the features of Avedissian. Given that consumers and merchants are deprived of consumer feedback, which inhibits consumer purchase decisions and merchant offerings {col. 1, lines 33 to 40 of Brinkerhoff}, one ordinarily skilled in the art would be motivated to facilitate the transmission of additional textual, audio, and video feedback, in order to gauge opinions regarding an item, thereby increasing customer feedback {para. [0011], [0016] of Avedissian}. 
The combination of Brinkerhoff, Harrington, and Avedissian doesn’t explicitly disclose: [a system] that automatically scales product activation] using machine vision; amend each of the plurality of submissions using a machine vision inspection algorithm executed upon the data processing arrangement.
However, Yehezkel Rohekar teaches a similar system for automatically summarizing a video, which is relevant given that the user-generated content may include video. Yehezkel Rohekar discloses: using machine vision {computer, i.e. machine, vision systems for automatic video summarization; para. [0001]}; amend each of the plurality of submissions using a machine vision inspection algorithm executed upon the data processing arrangement {storage device 110 is arranged to hold the video, i.e. submission, which is amended via semantic classifier 115 and relevancy classifier 120 to produce a set of sub-scenes, the sub-scenes defining the amended submission; para. [0020], [0021], [0022], [0032]; note that machine vision inspection algorithm such as Hough transforms recited in para. [0021]; data processing arrangement seen in Fig. 1; para. [0018]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Brinkerhoff, Harrington, and Avedissian to include the features of amending submissions using a machine vision inspection algorithm, as taught by Yehezkel Rohekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one ordinarily skilled would be motivated to combine these old elements, given the use of user-generated video reviews, in order to provide for an efficient means to summarize large media files, thereby saving storage space and facilitating the indexing of the content for later retrieval.  

Claims 2 and 8
Regarding claims 2 and 8, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claims 1 and 7, respectively. Harrington further discloses: the product information related to the one or more products comprises at least one of: a name of the one or more products; a picture of the one or more products; a seller name of the one or more products; a description of the one or more products; and an identification of one or more stock keeping units (SKU) associated with the one or more products {description in form of classification, e.g. toys, provided as product information; col. 5, lines 35 to 40}.

Claims 3 and 9
Regarding claims 3 and 9, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claims 1 and 7, respectively. Avedissian further discloses: the interest element with respect to the first product is selected from a group consisting of a visual prompt, a visual que, a notification, an advertisement, an audio message or a combination thereof {predefined poll responses indicating approval or disapproval define an interest element in respect of the first product, these interest elements being depicted visually and thereby defining a visual prompt or cue; Fig. 21; para. [0108]}}.

Claim 11
Regarding claim 11, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claim 7. Brinkerhoff further discloses: wherein the method comprises configuring a user interface for directing the plurality of users to the microsite of the seller of the first product {Fig. 2 and/or Fig. 4 depict a user interface configured for directing users to the Web site, i.e. microsite; col. 7, lines 28 to 47; col. 8, lines 3 to 13; examiner notes that the microsite of the seller of the first product is interpreted in light of applicant’s specification, which states in para. [0040]: “the microsite of the seller can be a WHATSAPP®, FACEBOOK®, TWITTER@, PINTEREST®, a webpage or any social media account on the world wide web”}.

Claim 12
Regarding claim 12, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claim 11. Brinkerhoff further discloses: the method comprises configuring the user interface for receiving the second input from the plurality of users and generating the plurality of submissions for the first product {as seen in Fig. 2, user interface configured for receiving the second input from users, the second input including text and defining testimonial content, the completed reviews defining submissions; col. 7, lines 28 to 47; note that plurality of users and submissions understood from col. 6, lines 45 to 50; col. 9, lines 40 to 45}.


Claim 13
Regarding claim 13, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claim 11. Avedissian further discloses: configuring the user interface for sharing the first submission, on at least one social network selected by the user {selection of the share option publishes a link to the consumable item, i.e. first submission, on the viewing user's social profile on a social network; para. [0121]}; and receiving and processing a second response from a social network user with reference to the first product to direct the social network user to a personalized microsite of the seller associated with the user, for buying the same first product {users of the social networking website may specify whether they "like" or "dislike" the product and/or service reviewed in the user generated video review, or purchase the reviewed product featured in the user generated video review, i.e. a second response from a social network user with reference to the first product; para. [0084]; examiner notes that it’s indicated that purchase completed at external website, i.e. user directed to a personalized microsite of the seller associated with the user; para. [0078]; examiner further notes that the personalized microsite of the seller associated with the user is interpreted in light of applicant’s specification, which states in para. [0040]: “the microsite of the seller can be a WHATSAPP®, FACEBOOK®, TWITTER@, PINTEREST®, a webpage or any social media account on the world wide web”}.


Claims 4, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar, further in view of Linden et al. (US 20160162913). 

Claims 4 and 10
Regarding claims 4 and 10, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claims 1 and 7, respectively, but doesn’t explicitly disclose: the system obtains purchase information of each of the plurality of the users from the seller, wherein the purchase information comprises at least one of: the information related to a purchased product, an email address of the user or a mobile number of the user.
However, Linden teaches a similar system for providing insights to a merchant that includes: the system obtains purchase information of each of the plurality of the users from the seller, wherein the purchase information comprises at least one of: the information related to a purchased product, an email address of the user or a mobile number of the user {system obtains purchase information from users including an email address; para. [0050]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar to include the feature of obtaining a user email address, as taught by Linden, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one ordinarily skilled would be motivated to combine these old elements, in order to provide for user contact information that can be used by the seller regarding future discounts and promotions.

Claims 6 and 15
Regarding claims 6 and 15, the combination of combination of Brinkerhoff, Harrington, Avedissian, Yehezkel Rohekar, and Linden disclose the features of claims 4 and 10, respectively. Linden further discloses: the system analyses the purchase information to capture sales insight (e.g. predicting which colours or which styles are more popular) {each time identified users purchase a product online, the merchant insights manager 206 may generate merchant insights for the product to send to the merchant, i.e. system analyzes the purchase information to capture sales insights; para. [0083]}.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar, further in view of Giro et al. (US 20170095736). 

Claims 5 and 14
Regarding claims 5 and 14, the combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar discloses the features of claims 1 and 7, respectively. Brinkerhoff further discloses: shortlisted submissions {shortlist, i.e. presenting an abbreviated list of submitted reviews based on rankings, described in col. 8, lines 63 to 65, which describes the user being presented with verified or higher-ranked purchasers first, prior to clicking a link to display additional reviews; col. 8, lines 63 to 65}.
Yehezkel Rohekar further discloses: [the shortlisted submissions being] amended {video amended via semantic classifier 115 and relevancy classifier 120 to produce a set of sub-scenes, the sub-scenes defining the amended submission; para. [0020], [0021], [0022], [0032}.
The combination of combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar doesn’t explicitly disclose: the system generates an advocacy gallery [with the shortlisted amended submissions].
However, Giro teaches a similar system for providing a time based media contest platform that includes: the system generates an advocacy gallery {each submitted media 500 from the various users may be separately viewable and vote-able, as indicated in Fig. 9, which defines an advocacy gallery; para. [0057]}.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the combination of Brinkerhoff, Harrington, Avedissian, and Yehezkel Rohekar to include the feature of an advocacy gallery, as taught by Giro, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, one ordinarily skilled would be motivated to combine these old elements, in order to provide for an aggregated view of the submissions, in order to facilitate ranking and review.

Therefore, claims 1-16 are rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“A Stochastic Framework for Optimal Key Frame Extraction from MPEG Video Databases” by Avrithis et al. (NPL attached);
US 20180012245, directed to using video testimonials to promote product sales;
US 20160158648, directed to automated selective scoring of user-generated content;
US 20140012663, directed to providing online promotions through a social network-based platform;
US 20140052781, directed to gathering and sharing testimonials;
US 20170257651, directed to providing an indication of highlights in a video content item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        6/4/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689